Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
 	In response to Appeal Brief filed on 01/13/2021, after updated search, no other prior art of record has taught that which was presented in the amended claims.
     
 	The following is an Examiner’s statement of reasons for allowance:
Examiner has carefully considered independent claims 1 and 10, after updated search, Ording, Bradstreet, Cohn either alone, or in any reasonable combination do not reach the following claim limitations as to independent claim 1:
Selection of text having first text unit and second text unit where the second text unit superordinate to the first text unit, each of the first text unit capable of selection is associated with precisely one second text unit, where when the user performs touch action with a first condition that is satisfied, at least one first selection menu from which functions can be selected by the user and when a predetermined function from the at least one first selection menu is selected by the user, at least one second selection menu that provide a selection option between the first text unit and at least second text unit that indicates the second text unit as the section of text to be selected.
Therefore, Claims 12-20 are allowed.
 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145